Citation Nr: 1016532	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  05-06 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for right hip disability, 
to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to 
December 1956.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  This case was most previously before the 
Board in August 2008.  This case has been advanced on the 
docket.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veteran was afforded a hearing before the Board, sitting 
at the Muskogee, Oklahoma, RO, in June 2008, before a 
Veterans Law Judge (VLJ) that is no longer employed by the 
Board.  Consequently, in April 2010, the Board advised the 
Veteran by letter that the law requires that the VLJ who 
conducts a Board hearing on appeal must participate in any 
decision on that appeal.  38 C.F.R. § 20.707 (West 2002).  In 
addition, the Veteran was asked whether he desired to have a 
new Board hearing.  He responded in the affirmative shortly 
thereafter, requesting a hearing before a Board VLJ at the 
regional office (i.e., a Travel Board hearing).

Therefore, the Veteran must be provided an opportunity to 
present testimony at a Travel Board hearing at the RO before 
the Board may proceed with appellate review.

In light of the above discussion, this case is REMANDED for 
the following action:

The AOJ should take appropriate action to 
schedule the appellant for a Travel Board 
hearing at the Muskogee, Oklahoma, RO 
before a Veterans Law Judge.

The purpose of this remand is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case either favorable or unfavorable at this time.  No action 
is required of the Veteran until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).





